Citation Nr: 0126096	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  00-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cerebral vascular 
accident (CVA) claimed as secondary to a service-connected 
neurovascular insufficiency of the left upper extremity.

2.  Entitlement to an increased rating for a neurovascular 
insufficiency of the left upper extremity, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1972 to June 
1972, from October 1974 to May 1976, and from February 1978 
to January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to both of the veteran's 
claims.  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA and implementing regulations, and it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  First, the Board finds that there 
is a question as to whether or not a hearing was held in this 
case.  The Board notes that a letter from the RO dated in 
January 2001 indicates that the veteran testified at a 
hearing held in November 2000.  On the other hand, the 
certification of appeal dated in October 2001 states that a 
hearing was canceled by the veteran.  The claims file does 
not contain a hearing transcript, or any correspondence from 
the veteran canceling the hearing.  In light of the 
foregoing, additional development is required to clarify this 
situation.

The Board also notes that in a letter dated in October 2000 
the veteran and his wife reported that they believe that 
additional evidence is required for proper resolution of the 
issues on appeal.  They state that in order to demonstrate 
the full severity of the veteran's service-connected gunshot 
wound, it is necessary that the VA obtain the hospitalization 
and surgical records dated from August 1978 to January 1979 
when the veteran was treated in service for a gunshot wound 
at the Gorges Hospital which was located in the Panama Canal 
Zone.  They assert that such records may show that the wound 
was severe enough to have caused damage to the veteran's 
heart which in turn contributed to his cerebral vascular 
accident.  

The veteran and his wife also assert that the RO has not 
considered medical records from a VA medical facility in Iowa 
City, Iowa, which demonstrate the current severity of the 
veteran's service-connected disability.  They state that such 
records will show that the veteran has constant pain, 
numbness, coldness, and discoloration of the left arm, hand, 
and chest due to the service-connected neurovascular 
insufficiency of the left upper extremity.  They also assert 
that the records will show the presence of a permanent 
contraction of one of the fingers on the left hand.  The 
Board notes that the claims file includes records from VA 
medical facilities in Albuquerque and Silver City, but there 
are no recent records from Iowa City.

The Board finds that in light of the VA's obligation under 
38 U.S.C.A. § 5103A(b)(1) (West Supp. 2001) to make 
reasonable efforts to obtain relevant records, the RO should 
attempt to obtain these records.  Under the new act, the VA 
has an obligation to secure records in the custody of the 
Federal government, such as military records or VA treatment 
records, unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West Supp. 
2001).  This is particularly true in light of the potential 
significance of the treatment records referred to by the 
veteran.  

The new act also requires that the VA afford a veteran a 
medical examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  See also Littke v. Derwinski, 
1 Vet. App. 90 (1991).  The Board is of the opinion that a 
cardiology opinion would be useful in assessing the claims 
made by the veteran.  The Board has noted that a memorandum 
dated in December 2000 from a VA cardiothoracic surgeon 
contains an opinion which is to the effect that it is very 
unlikely that the veteran's penetrating gunshot wound in 
service caused his subsequent mitral valve prolapse.  The 
Board notes, however, that the surgeon did not have access to 
the veteran's claims file or his treatment records from 1978 
when rendering that opinion.  For this reason, the Board 
concludes that a VA cardiology opinion addendum may be 
required.

Accordingly, this case is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's medical records 
dated from August 1978 to January 1979 
when the veteran was treated in service 
for a gunshot wound at the Gorges 
Hospital which was located in the Panama 
Canal Zone.  The Board notes that it is 
unclear whether or not this hospital was 
a service medical facility.  If this was 
a hospital operated by the Federal 
government, efforts to obtain such 
records should continue until the records 
are obtained or it becomes reasonably 
certain that such records do not exist or 
that further efforts to obtain such 
records would be futile.  Service 
hospitalization records are frequently 
stored separately from the veteran's 
service medical records, and a request 
for such records from the National 
Personnel Records Center must include the 
specific place and date of the 
hospitalization.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who recently treated the veteran for his 
service-connected neurovascular 
insufficiency of the left upper 
extremity.  After securing the necessary 
release, the RO should obtain these 
records, including medical records from a 
VA medical facility in Iowa City, Iowa.  
Efforts to obtain such VA records should 
continue until the records are obtained 
or it becomes reasonably certain that 
such records do not exist or that further 
efforts to obtain such records would be 
futile.

3.  The RO should clarify whether or not 
a hearing was held.  If a hearing was 
held, then a copy of the transcript of 
that hearing and a copy of the hearing 
officer's decision should be added to the 
claims file.  If the veteran withdrew his 
hearing request, documentation from the 
veteran showing that he does not desire a 
hearing should be added to the claims 
file.  If a hearing was not held, but the 
veteran still desires a hearing, then one 
should be scheduled.  

4.  If any additional records from the 
August 1978 hospitalization in service 
are obtained, the claims file should be 
referred to the same VA cardiologist who 
prepared the memorandum dated in December 
2000 for an opinion addendum as to 
whether the wound in service was severe 
enough to have caused damage to the 
veteran's heart (such as a mitral valve 
ring disorder), and if so, whether this 
heart damage in turn lead to his cerebral 
vascular accident.  The claims folder, 
including the records of treatment in 
1978, should be made available to and 
reviewed by the cardiologist.  The 
cardiologist should include a discussion 
of the role, if any, that a post service 
head injury sustained by the veteran in 
1988 played in the development of the 
cerebral vascular accident.  

5.  The RO should review the medical 
opinion addendum to determine if it is in 
compliance with this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied. 

7.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


